DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Arguments/Remarks and Amendments filed on 06/24/2022.
Claims 1-2, 7-8, and 13-14 have been amended according to Amendments filed on 06/24/2022, addressing the 35 U.S.C. § 103 rejections. 
Claims 1-18 are presented for examination.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-18 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2018/0143986 to Sinha in view of U.S. Publication 2019/0236139 to DeFelice and in further view of U.S. Publication 2016/0358205 to Beltramo in a Non-Final Rejection filed on 03/25/2022. 
The Applicant has provided Arguments/Amendments, filed on 06/24/2022, in which the Applicant asserts “A first reason why claim 1 is not unpatentable over Sinha, in view of DeFelice, and further in view of Beltramo is that Sinha, in view of DeFelice, and further in view of Beltramo does not teach or suggest claim l's element of "supplementing, by the computer, the received one or more marketing objectives with additional marketing objectives specified in a database[.]"…DeFelice and Beltramo are each devoid of any teaching or suggestion of claim l's element of "supplementing, by the computer, the received one or more marketing objectives with additional marketing objectives specified in a database[.]"…Sinha does not cure the deficiencies of DeFelice and Beltramo by teaching or suggesting claim l's element of "supplementing, by the computer, the received one or more marketing objectives with additional marketing objectives specified in a database[.]"…Sinha recites: The content analysis system 104 shown in FIG. 2 may be an example embodiment of the content analysis system 104 described above in regard to FIG. 1. As shown in act 202 of FIG. 2, the content analysis system 104 receives an electronic communication from the client device 102 (e.g., an email). For example, the client device 102 can upload an electronic communication to the content analysis system 104 via the network 106. Put another way, the user 110 of the client device 102 can interact with the client device 102 to cause the client device 102 to provide the electronic communication to the content analysis system 104. Alternatively, in one or more embodiments, the user 110 can create the electronic communication within the content analysis system 104, and as such, the electronic communication and/or the content items may already be present within the content analysis system 104. Accordingly, in at least some embodiments, the act 202 of receiving an electronic communication may not occur. Sinha, [0036]…Thus, while Sinha generally describes "provid[ing] the electronic communication to the content analysis system" Sinha fails to teach or suggest "supplementing, by the computer, the received one or more marketing objectives with additional marketing objectives specified in a database[.]"”
The Examiner agrees and would also like to note that with respect to the claims as filed on 06/24/2022, the Sinha, DeFelice, and Beltramo references do not explicitly disclose the limitations of the invention; specifically utilizing text, marketing objectives, and supplemental objectives in order to evaluate persuasion values for a plurality of text segment, wherein the evaluating allows a generation of a desired curve of persuasion factors based on embedding text into a model of phrases to vector of values. This is done in order to determine when text segments are outside the desired curve and recommend/output replacement words in order to adjust the text at different points according to the persuasion map. This uniquely distinct feature alongside the combination of limitations in independent claims 1, 7, and 13 render the claims allowable. Thus, claims 1-18 overcome the 35 U.S.C. § 103 rejections and are believed to be in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
July 30, 2022